DOWDELL, J.
The demurrer to the indictment was, in our opinion, Avhollv without merit. — Cr. Code, 1896, § 4911; Wilson v. State, 84 Ala. 426, 4 South. 383.
The jurors Amason and Barnett were each subject to challenge for cause by the state on the ground that they “Avould not hang a man on circumstantial evidence.” This Avas sliOAvn on the voir dire examination of each of said jurors, and the challenge was made by the state before cither of said jurors had been accepted and sworn. It Avas within the discretion of the court to alIoav the solicitor to ask the juror the question Avhich *22elicited the answer that he would not punish capitally on circumstantial evidence. The court committed no error in allowing the challenge by the state.
The foregoing are the 'only questions presented for our consideration. Finding no error in the record, the judgment is affirmed.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.